 588DECISIONS OF. NATIONAL LABOR RELATIONS^,BOARDLocal Union No. 781, AFL-CIO, shall,notify the Regional Director-for Region 3, in writing, whether it will or will, not refrain fromforcing or requiring the Employer, by means proscribed by Section8(b) (4) (D) of the Act, to assign the work in dispute to members ofIBEW rather than to its electrical department employees.Vacuum Platers,Inc.andLocal Union No. 199,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.CaseNo. 30-CA-91. August 19, 1965DECISION AND ORDEROn May 21, 1965, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, findings that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner,' and ordersthat the Respondent, Vacuum Platers, Inc., Mauston, Wisconsin, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order with the followingaddition :IAs the Respondent engaged in other 8(a) (1) conduct,we find it unnecessary to, andwe do not,rely upon the Trial Examiner's findings that the statements made by Super-visors Vanetta and Stoughtenger to various employees during the organizational driveconstituted violations of Section 8(a) (1) of the Act.2 The telephone number for Region 30,given at the bottom of the notice attached to theTrial Examiner'sDecision,is amended to read: 272-3866.154 NLRB No. 48. VACUUM PLATERS, INC.589Insert the following as paragraph 2(d) of the Order and reletterthe subsequent paragraph accordingly."(d) Notify any of the above-named employees presently servingin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the" Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Mauston,Wisconsin, on December 16 and 17, 1964, on the complaint of General Counsel,as amended, and the answer, as amended, of Vacuum Platers, Inc., herein referredto as Respondent.'The issues litigated were whether the Respondent violatedSection 8(a)(3), (4), and (1) and Section 2(6) and (7) of the Labor Manage-ment Relations Act of 1947, as amended, 61 Stat. 136, herein called the Act.Briefs filed by the General Counsel and Respondent have been carefully considered.Upon the entire record,2 and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Wisconsin corporation,maintaining its place of business andplant in Mauston, Wisconsin, where it is engaged in the vacuum plating of metals.During the year preceding the issuance of the complaint, on September 3, 1964,a representative. period, the Respondent has had a direct outflow of its products,in interstate commerce, valued in excess of $50,000, which it shipped to pointsoutside the State of Wisconsin.The complaint alleges, the answer admits, andI find that Respondent is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocalUnion No. 199, International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, herein called Teamsters, is a labororganization within the meaning of Section 2(5) of the Act .3III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe principalissues raisedby the pleadings,as amended,and litigated at thehearing are-whether the Respondent: (a) interfered with,restrained,and coerceditsemployees in the exercise of rights guarantedinSection7 of the Act, inviolation of Section 8(a)(1), by interrogation of its employeesconcerning theirunionmembership and activities,and, inaddition or alternatively, by threats byvarious supervisors or corporate officers and agents, being specifically, (1) AlfredGabower at varioustimesin June 1964, George Stoughtenger and CharlesVanetta on various dates in June 1964, and Harold Steiner on or about Novem-ber 14, 1964, (2) by creating an impression of surveillance by Charles Vanetta inJune, 1964,or (3) engaging in surveillanceby Alfred Gaboweron June 22,'A charge was filed on July 9,1964.The complaint herein issued on September 3,1964, and was amended during the hearing.2 On May 13, 1965, a motion to reopen the record, to receive a stipulation, Identifiedas Trial Examiner'sExhibit No. 1, was received. It Is herebygranted.On February 5, 1965, General Counsel filed a motion to correct the record, no opposi-tion to said motion has been receivedThe motion is granted.a Respondent, by answer, asserted that It was without knowledge that the Teamstersare a labor organization as defined in Section 2(5) of the Act.The finding herein re-sults from the undisputed testimonyof HaroldFluekieger, assistant business agent ofTeamsters. 590DECISIONSOF NATIONALLABOR RELATIONS BOARD1964; (b) whether the layoffs of Catherine Greene,4 Wayne Vanderhoof, andLeRoy Fox, on June 16, 1964, were discriminatorily motivated and constitutedunfair labor practices in violation of Section 8(a)(3) and (1) of the Act; (c)whether the failure to recall Jean Dykman on or after July 30, 1964, and priorto October 12, 1964, was discriminatorily motivated because of her membershipin and activities on behalf of the Teamsters, or, alternatively, because unfair laborpractice charges had been filed on her behalf, in violation of Section 8(a)(3),(4), and (1) of the Act, and whether Respondent's offer of reinstatement, on orabout October 11, with respect to hours of work was neither - the same norsubstantially similar to the position she occupied prior to her layoff, and accord-ingly not a bona fide offer of reinstatement; or (d) whether Respondent reinstatedCatherine Greene on or about October 19, 1964, but assigned her to a moreonerous job with less desirable working conditions than she had previouslyenjoyed, because of her membership in, and activities of behalf of, the Teamsters,or, alternatively, because unfair labor practice charges had been filed on herbehalf, in violation of Section 8(a)(3), (4), and (1) of the Act, and whetherCatherineGreene's separation from employment on November 30, 1964, con-stituted a constructive discharge in violation of Section 8(a)(3), (4), and (1) ofthe Act. It is undisputed that LeRoy Fox and Wayne Vanderhoof were recalledon October 12, 1964, as further set forthinfra.Respondent generally deniedthe commission of any unfair labor practices, and asserts that the layoffs wereeconomically motivated.B. Supervisorypersonnel and agentsIt is alleged, and Respondent admits, that: Alfred Gabowerispresident,direc-tor, andgeneralmanager; Harold Steiner is vice president and director; and AliceHowe is secretary. It is alleged and Respondent generallydeniesthat said officersare agents of Respondent, or, alternatively, supervisors within themeaning ofSection 2(11) of the Act.It isundisputed that Gaboweris incomplete charge of the day-to-day operationsof Respondent,and is anagent of Respondent within the meaning of Section2(2) and (13) and a supervisor within themeaningof Section 2(11) of the Act.I find accordingly.It is undisputed that Harold Steiner is a stockholder, in addition to being vicepresident and a member of the board of directors. Steiner asserted that whilehe has no direct duties at Respondent's plant in its operation, he attendsmeetingsof the directors once a month, sometimes every 2 or 3 months.On occasion,sometimes once or twice a week, sometimes once a month, he walks through theplant "to see how things are going." It is undisputed that the bulkof Steiner'stime is occupied in other activities, unrelated to Respondent's operation,atWis-consin Dells and Lyndon, Wisconsin.It is undisputed that Fritz Eltag is productionmanager,and has been sinceSeptember 1, 1964, and is a supervisor within the meaning of Section 2(11).Eltag was in complete charge of the plant in the absence of Gabower, and actedas a supervisor while Gabower was present. I find accordingly.It is alleged that Charles Vanetta is the shippingsupervisor,thatGeorgeStoughtenger is a foreman, and that both are supervisors within themeaning ofSection 2 (11) of the Act.Respondent denies that these named individuals havethe titles indicated and denies that they are supervisors.Resolution of thisconflict is next considered.Respondent, in effect, contends that President Gabower and Plant Superin-tendent or Production Manager Earl Larson, replaced in September by Eltag,were the only two supervisors in the plant.Gabower asserted that the totalemployment of Respondent, inferentially includingGabower,Larson,Eltag,Stoughtenger, Vanetta, and Howe, averaged from 16 to 30 employees.Gabowerasserted there were 28 employees in April and it is undisputed that Maxine Blairand Helen Gohr were hired in May .-5 In addition to the employees retainedafter theMay and June layoffs, Respondent hired 12 full-time and 8 part-timenew employees between July 21 and November 9 and reemployed8 of thoselaid off-the recalls were between July 21 and October 19. It is thus found thatthe total employment on November 9 approximated 42.* Also identified in the recordas CassieGreene and CathieGreene.5All dates hereinare 1964 unless otherwise indicated.Between May 29 and June 16,inclusive,12 employees were laid off and 1 quit;18, including the 6 named,were retainedafter June 16. VACUUM PLATERS, INC.591Gabower described Respondent'soperation as placing a "luster"on partsassembled by other manufacturers,such as lamp bases,radio tuning knobs, anddecorative furniture parts, by vacuum plating.Parts arrive covered with a filmof grease and progressively are treated in various departments described as:wash department(a degreasing process);hookup department(part of variousweights and sizes were attached to a jig or fixture); plating department (partsare lacquered, baked, and vaporized aluminum attached); dye department (colordyes are applied and parts rinsed); paint department; and shipping department(where -parts are unhooked from the jig, inspected, packed, and. shipped).Gabower described Vanetta as leadman in the shipping and inspection depart-ment.Vanetta asserted there were seven employees in the department in May.Gabower asserted the normal complement was four to six.However, it appearstherewere nine employees in May.6Gabower acknowledged that he customarily gave his orders, relative to workschedules, to Fritz Eltag, and when Eltagwas notavailable hegave his ordersdirectly to Vanetta.He acknowledged that Vanetta checks the work of employeesin the shipping department.While Gabower first testified that Vanetta did nothave the authority to hire and fire, he later acknowledged having asserted, in apretrial sworn statement, that Vanetta did have such authority.?Gabower acknowledged that when he was considering the employment of aprospective employee for the shipping department he would obtain Vanetta'sviews, and would not hire the individual if Vanetta recommended that the personnot be hired.Gabower first denied that Vanetta could effectively recommend thatan employee be fired, then acknowledged that in his pretrial sworn statement hehad stated to the contrary.Gabower acknowledged that the statements in hispretrial sworn affidavit were true at the-time they were made August 7, 1964.CatherineGreene, alleged discriminatee, related that prior to her layoff, onJune 16, it was Vanetta who assigned work to her and on one occasion disciplinedher for being late, advising her that she had better work during her breakperiod because she was late.While Greene's normal job was running the packingmachine, occasionally Vanetta would transfer her to packing or inspecting parts.If an employee in the shipping department was taken ill and left work, they wouldadviseVanetta, and Vanetta would advise Gabower or Larson.Green relatedthat in May she asked Vanetta for a raise and Vanetta later advised her, havingtalked to Gabower, that she wouldget a raise .8LeRoy Fox, alleged discriminatee, related that when he reported to workinitially, inOctober 1963, Gabower took him to the dye tanks, which at thattime were in the shipping department, introduced him to Vanetta, and told himthat Vanetta was in charge of the shipping department.Fox related that Gabowerand Vanetta showed him what to do and how to do it and Gabower told him ifhe had any questions to ask Vanetta, or if Gabower was there to ask him. Foxrelated that he was later transferred to the receiving room (wash department) andwas advised by Gabower that Stoughtenger was his boss.Fox further relatedthat he was told what to do, while in the wash department, by Stoughtenger.9Jean Dykman, alleged discriminatee, related that while she was employed inNovember 1963 and April and May 1964, she worked, in part, in the shippingdepartment and her work- was assigned to her by Gabower or Vanetta.Whenshe was unable to report for work at her regular reporting time, because of ababysitter problem, she would call Vanetta and he would advise her if it wasall right for her to report at a later hour.8 Vanetta, PatrickWalsh, Irene Kelley, Maxine Blair, Helen Gohr, Jean Dykman,Rosalie Fox,Louise Vanderhoof,and Catherine Greene.'Gabower's explanation that at the time he made the statementhe didnot know whata supervisor was "as stated in Section 2(11)" and that the Board investigator did notexplain to him what a supervisor was, is enlightening.However, how lack of knowledgeof the legal effect would alter the existence of delegated -authority, or Gabower's admis-sion,is not explained.8While Vanetta appeared as a witness he did not dispute these assertions.Gabowerrelated that,in June, Greene advised Vanetta that she wished to be off every Tuesday.Vanetta so advised Gabower, who then "talked to the two of them together." The re-quest was denied.Why Vanetta participated in the discussion,ifnot a supervisor, isunexplained.8While Gabower, Vanetta,and Stoughtenger appeared as witnesses,these assertions ofFox were not disputed. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaxine Blair, who was employed' only for a period of 3 weeks in May 1964,related that Gabower advised her that Vanetta would show her what to do, thatVanetta did show her how to do her work, and that Gabower advised her thatshewould be responsible to Vanetta.10 - ' ,Vanetta acknowledged inspecting the work of employees in the shipping depart-ment, reporting to Gabower if an employee was not working properly, advisinghim what they were doing wrong, and assigning employees to various jobs inMay and June.Gabower acknowledged that Vanetta and Stoughtenger "were in about the-same category."Gabower acknowledged firing an employee in October 1963because Stoughtenger "suggested" it.Gabower acknowledged that Stoughtengermade the suggestion because Stoughtenger believed the employee was not a goodemployee.Stoughtenger's explanation was "if a man was dragging his feet, Ididn't intend to do his work for him."He related that in such an event he wouldcomplain to the front office and the- front office would investigate.Gabowerdescribed Stoughtenger as the "elder man" in the wash department, which hadfrom four to eight employees in May and June.Gabower acknowledged thatboth Vanetta and Stoughtenger reported to him when employees reported late ordid not do their work properly.Vanetta was initially hired by the Respondent in February 1962.He assertedthat he was promoted to shipping supervisor in June 1963. In January 1964Vanetta and Stoughtenger were placed on a weekly salary of $80. Subsequently,approximately in April 1964, by reason of a ruling of the Wage and Hour Divi-sion of the Department of Labor, they were placed on an hourly rate of $1.60.Vanetta acknowledged that at that time the female employees in his departmentwere receiving $1.25 an hour and'he was the only one in the department receiving$1.60.Concluding FindingsIt is undisputed that Gabower and Eltag are supervisors within the meaningof Section 2(11) of the Act, the latter commencing September 1964.It is patent that Steiner did not engage in daily plant operations. I considernext his alleged capacity as an agent of Respondent.Section 2(13) provides: "In determining whether any person is acting as an`agent' of another person so as to make such other person responsible for his-acts, the question of whether the specific acts performed were actually authorizedor subsequently ratified shall not be controlling."The Board has held that theimplication of this language, which is borne out by legislative history, is that thecommon law rules of agency shall govern.United Shoe Workers of America,C.I.O. (Perry Norvell Company),80 NLRB 225, 243, and footnote 37.11 I findthat Steiner was an agent of Respondent and that Respondent is responsible forthe acts of its agent within the scope of the agent's general authority.12General Counsel asserts that if it is found that only Gabower and Larson werein the supervisory hierarchy in May and June, the resulting ratio of 14 employeesto supervisor is unrealistic for this type of plant, particularly in view of Gabower'sfunctions and responsibilities, which the evidence reflects took him away fromthe plant for,substantial periods of time.I find it unnecessary to rely upon this contention.However,'one of the circum-stances considered by the Board in determining the supervisory status of anindividual,where the evidence does not fairly show that he possesses the powerto exercise independent judgment with respect to any of the authorities containedin Section 2(11) of the amended Act, is the proportion or disproportion of super-visors over rank-and-file employees in, the unit.'The Ohio Power Company,80NLRB 1334,-1339.13,General Counsel urges that in his pretrial sworn affidavit Gabower acknowledgedthatVanetta had authority to hire and fire.Gabower acknowledged thatStoughtenger's authority was identical to that of Vanetta.While Gabower maynot, in fact, have been aware of the legal effect of this admission such a circum-stance does not modify the existence of a fact.!'Blair acknowledged being a close personal friend of Secretary Alice lHoweShe wasnot an employee at the time of her testimony, and has no apparent interest in the outcomeof this litigation.11 See alsoInternational Longshoremen's and Warehousemen's 'Union, C.I.O. (SunsetLine and Twine Company),79 NLRB 1487, 1507, and footnotes 37, 38, and 39.12I find it unnecessary to make a similar finding relative to Alice Howe, who was theoffice secretary as well as the secretary of the Respondent.Is See, e g.,Steelweld Equipment Company, Inc.,76 NLRB 831. VACUUMPLATERS, INC.593The Board and courts have uniformly held that supervisorystatus is notdependent upon the frequency of the exercise of, but upon the existenceof, suchauthority.Ohio Power Company v.N.L.R.B., 176 F. 2d 385 (C.A. 6), cert.denied 338 U.S. 899;N.L.R.B. v. Leland-Giflord Company,200 F. 2d 620 (C.A. 1).Having found, on the credible evidence set forth, that Vanetta and Stoughtengerhad authority to hire and fire, to assign work, to discipline other employees, toresponsibly direct employees, or effectively recommend such action, and havingfound that each had from four to eight employees in their respective departmentinMay and June, I find that they were supervisors within the meaning of. Section,2(11) of the Act at that time.C. Background and sequence of eventsCatherine Greene credibly related that on an unspecified date, prior to May 7,1964, inferentially in late April or early May, she, Jean Dykman, and CharlesMyers, Respondent employees, and an individual named Mike, a stranger, dis-cussed the desirability of organizing Respondent's plant, and the latter undertookto contact the Steelworkers Union for them. Several days later Greene discussedorganization of the plant with Patrick Walsh, LeRoy Fox, Wayne Vanderhoof, GreggDeLapp, Mike DeLapp, and Bill Lowe.14 These conversations were either in theplant or adjacent thereto at a tavern directly across the street.Thereafter, onMay 7, 1964, Greene and Vanderhoof attended a meeting of the employees oftheMaustonManufacturing Company, conducted by the International LadiesGarment Workers who represented them.Vanderhoof's mother was an employeeof that firm and an officer in the local.Greene related to a union official herefforts to contact the Steelworkers.Subsequently, on June 5, 1964, Greene wascontacted by Gene Tebo and another individual from the Steelworkers.As a result of the visit with Tebo, a meeting was scheduled at the home ofGreene on June 8, 1964, which was attended by Vanderhoof, Rosalie Fox, LeRoyFox, Patrick Walsh, Greene, and the two Steelworker representatives.Precedingthismeeting, about 2:30 p.m., at the plant, Greene advised Vanetta that theywere having a meeting with the Steelworkers at her house that evening and askedhim if he wanted to attend.He first replied in the affirmative and later in thenegative.His other comments are consideredinfra,section I.Greene assertedthat she talked to Stoughtenger on June 8 at Robinson's Tavern, advised him thatthe were going to have a union meeting at her house, and inquired if he wouldcome.Greene asserted that Stoughtenger indicated that he would be present, butdid not appear.15During the meeting, on June 8, the employees present signed authorization cardsfor the Steelworkers.The same night LeRoy Fox, Vanderhoof, and Greenewent to the homes of Charles Myers and Maxine Blair and had them signauthorization cards.Wayne Vanderhoof related that during the early part of June he had a con-versationwith Vanetta, during which he asked Vanetta if he was going to jointheUnion.He quoted Vanetta as responding that he would if Stoughtengerwould.Vanderhoof related that he had another conversation covering the samematter and received the same answer the following day, and a third conversationduring the following week.16The othercommentsof Vanetta during these con-versations are consideredinfra,section I.On Saturday, June 13, Greene and her husband visited the home of Jean Dykmanand her husband. Bob Dykman advised Greene that if they wished to organize theyshould contact the Teamsters. Jean Dykman called Seebold, secretary-treasurer ofLocal 199, at LaCrosse, and a meeting was arranged at New Lisbon, approximately7miles from Mauston, on Sunday, June 14.Three union representatives andemployees LeRoy Fox, Rosalie Fox, Wayne Vanderhoof, John Visgar, Jean Dykman,and Greene attended this meeting.The employees named signed authorization cardsfor the Teamsters and obtained other cards to obtain signatures of other employees.11The last three named are not reflected on a list of employees retained by Respondenton June 25, 1964.However, the stipulation of May 10, 1965, reflects that Lowe wasnot laid off15 Vanetta corroborated the testimony of Greene that she advised him that they weregoing to have a union meeting and would like him to come. Stoughtenger, who appearedas a witness, was not questionel relative to the assertions of Greene.16While Vanetta appeared as a witness he did not deny these assertions of Vanderhoof.206-446-66-vol. 154-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDJean Dykman related a conversation with Stoughtenger, at Hoble's Bar, in thepresence of Greene, Vanderhoof, and Fox, at the time this group was attemptingto obtain signatures to union authorization cards from employees.Dykman askedStoughtenger if he would be interested in signing a card. She related that he atfirst did not give her a definite yes or no, but upon her second inquiry assertedhe could not sign a card because he was a shop foreman and could hire andfire and could not si:n.While uncertain of the dote of the conversation Dykmanplaced it as being in the second week of June. Fox corroborated the testimonyof Dykman but asserted that the event was in the middle of the week commencingSunday, June 14. In view of the findingssupra,Ifind it unnecessary to resolvethe conflict in the date of the conversation.tlD. The layoff of Gicene,Vanderhoof,and FoxIt is allegedthatthe layoff of Greene, Vanderhoof,and Fox on June 16, 1964,was discriminatorily motivated.It is undisputed that two employees were laid off on May 29, six on June 5, andone of June 13.One quit on June 13. The identity of these employees, thedcpart''ent in w'lic'1they worked.and their seniority date were as follows' OnMay 29 those laid off were Maxine Blair.shipping department,employed May 12,and Helen Gohr, shipping department,described by Gabower as part time, em-ployedMay 13; those laid off June 5 in the shipping department were LouiseVanderhoor,employed May 12, Jean Dykman,employed April 22, and RosalieFox, employed November 14, 1963: those in the wash department were WalterHess. employedMay 25, andLeo Steiner.described as a casual employee; CharlesGainer. hookup department,employed April 27: and Gregory DeLapp was laidoff June 13, emnloyed May 13, a part-time dye department employee.MichaelDeLa-v. hiredAugust 26,1963, employed in both dye and plating departments,quit June 11.Tt is undisputed that the production employees of the plant did not work onMonday.T"ne 15.Thosewho did work were Earl Larson,superintendent,Elti,,i,who worked in maintenance,Vanetta,Stoughtenger,and OscarSS euiel.I credit the as ertion of Fox that he,and inferentially the other employees,were advised the precedin'Friday.when they passd out the checks,that he wouldnot have to come in on Monday, but that he should report at his regular time onTuesday 18On the afternoon of June 15.Ci ibov'cr "ent to the home of Fox and advisedhim that they were slackon work nnrl rill wt need him,and "I will call youwhen we do." He left a similarfor Ve- rhoofwith the latter'swife.Unable to reach Greene,on Junelz.C-bower c+l'ed her at 6.45 a m.on June 16and advised her they were temporarily short of work and would call her when theyneeded her.Greene was originally employed inFebruary1962 and '.vi'kcd only a half dayduring the first week.On the second half day she s"cri-ed in the paint booth,wiping parts,and on the other four half days she worked in the hookup depart-mentOn Friday of that week she advised Gabower that she had a back injuryas a child and found the work too heavyGabower advised him that she would betransferred to the inspection room or shipping department.Thereafter she con-tinued, at all times, working in the shipping department,except for one-half of anafternoon in the summer of 1963 when she worked in the hookup department.However, there were times when she worked in the paint booth for an afternoonwhen they were short of help.Greene credibly related that she continued work-ing from February 1962 until her layoff on June 16, except for a 2-week layoffduring vacation period in the summer of 1962.There was no layoff in the summerof 1963. It appears undisputed that Greene'swork, prior to her layoff,was theoperation of the plastic machine.Greene asserted that Irene Kelley was theonly female employee in the shipping department on June 16,with more seniority,andMary Straka was the only other female employee with more seniority.is17 Stoughtenger did not testify about this incident.19However,since the record establishesthatGabowerwas in Chicago on Friday,June 12,it appears that Fox was in error in asserting that it was Gabower who advisedhim not to report on MondayHowever,I do not credit Gabower's assertion that Larsondecided on Saturday,June 13,to suspend operationson Monday,June 1519 Gabower acknowledgethat VelvaNelson and Roberta Frank continued working afterJune 16 and "on occasions"worked in the shipping departmentNelson was initiallyemployed on April 1, 1963,and Frank on April 23, 1963. VACUUM PLATERS, INC.595Greene's assertion that there were never less than two female employees in theshipping department stands undisputed.CharlesMyers, who continued to workuntilOctober, identified Irene kehey and Vclva Nelson, and sometimes MaryStraka,20as the employees in the shipping department after Greene was laid oft.He corroborated Greene's assertion that there were never less than two womenworking in that department.Greene related the duties of the girls in the inspection departmentas being:one ran the plastic machine, the otaer girl or girls would wrap parts in paperand place them in boxes, with tissue, plastic, or cardboard eparations.Greeneasserted that one girl could not do both jobs.Greene's assertion that the maleemployees in the shipping department unhooked parts from jigs, but did not prepare(wrap) anything for shipment, stands undisputed.Fox was initially employed by Respondent in October 1963 and continuedworking until the layoff of June 16. Initially, for 3 or 4 months, he worked onthe dye tanks, which at that time were in the shipping department.He was thentransferred to the wash department 21Vanderhoof was initially employed on September 11, 1963, in the wash depart-ment.Respondent contends these layoffs were economically motivated.Respondent'sdefenses are consideredinfra,section J.E. Other events between June 16 and October 12On the morning of June 16, Robert Stein, a Teamster organizer, had a tele-phone conversation with Gabower. Stein re'ated the reason for his call was thatsome of the employees had been laid off.He advised Gabower that theseemployees were represented by the Union and should have an opportunity tohave an erection.Stein related that daring the conversation he advised Gabowerthat he thought it would only be fair for him to recall these people, to whichGabower replied that he did not need Stein or anyone else to tell him how to runhis busine-s.A letter advising Respondent that the Teamsters were in the process of organiz-in;Re-pondent's employees was mailed June 15 and received by Gabower onJune 16.Edmund Ludwig, a Teamster organizer, credibly related that on June 18 hemailed copies of a notice of a meeting, to be held on Monday, June 22. toRespondent's employees, including Vanetta and Stoughtenger.Tho events con-cerning the meeting of June 22 and the allegations of surveillance, relating thereto,are consideredinfra,section I.On July 9, the Teamsters filed a charge herein alleging,inter alia.that Respond-ent had discharged Fox, Vanderhoof, Dykman and Greene for discriminatoryreasons.In the interim, on June 25, Respondent supplied to the Region lI Gflice a listof the employees whom it had continued on its payroll.The list contains 14names, including Vanetta and Stoughtenger, but not Gabower, Howe, Lar on. orLowe.22Between the dates of July 21 and August 13 Respondent recalled five of theemployees previously laid off, all described by Gabower as part-time employees.These employees and the dates of recall of each are: Jeanette Gabower, wife ofPresident Gabower, July 21; Kathleen Seidel, July 24; Leo Steiner, July 29; andRosalee Fox and Helen Gohr, August 13.23Michael DeLapp, who quit June 13,was recalled July 30.Maxine Blair asserted that she was recalled in the middleof August but did not report.In addition, between the dates of July 30 and September 23 Respondent hired10 new employees and rehired a former employee who had quit the year before.Between the dates of October 12 and November 9 Respondent hired nine additionalnew employees, of whom all but two are described as part time.20Mary Straka quit on August 29, 1964.21 John Visgar, hired April 24, 1964, employed in the dye department, was not laid off.22William Lowe, described as part time, hookup department, was erroneously omitted.23 It appears undisputed, and I have foundsupra,that Gohr was Initially employed onMay 18 and worked part time in the shipping department, Fox, Initially employed onNovember 14, 1963,alsoworked in the shipping department,while Leo Steiner had beena casual employee in the wash department. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Recall of Fox and VanderhoofIt is undisputed that Fox and Vanderhoof were recalled on October 12, 1964.Fox did not report; Vanderhoof did report.G. The recall of Jean DykmanThere is no contention that the layoff of Jean Dykman on June 5 was dis-criminatorilymotivated.However, General Counsel contends that the failureto recall Dykman on and after July 30, when Respondent recalled other employeesand hired new employees, was discriminatorily motivated because of her activitieson behalf of the Teamsters, or, alternatively, because unfair labor practice chargeshad been filed on her behalf.General Counsel further alleges, by amendment, thatan offer of reinstatement, on or about October 11, was neither the same nor sub-stantially similar to the position she occupied prior to her layoff, with respect tohours of work, and accordingly was not a bona fide offer of reinstatement.Dykman credibly related that she was first employed around November 1,1963, worked about a month, and was laid off because of a shortage of work.Herwork hours at that time were from 8 a.m. to 3:30 or 4:30 p.m.Dykman wasrecalled in April 1964.Dykman related that when Gabower asked her to comeback to work she advised him that she could not work prior to 8 a.m., and in factcould not work at all unless she had a babysitter to stay with her two small children,and would have to work accordingly.Her testimony is undisputed that if she didnot have a babysitter in time to permit her to report at 8 a.m., she would go towork at noon, sometimes as late as 2 o'clock in the afternoon, and might workas late as 9 or 9:30 at night. I have foundsupra,section B, that when she wasunable to report for work she would call the office or Vanetta, and Vanetta wouldlater advise her if it was all right for her to come to work at a later time.Thiscondition continued until her layoff on June 5.Dykman asserted that she was laid off June 5 by Gabower.At that timeGabower advised her there would be a shortage of work temporarily, that sheshould not come back to work until she was called, that there was a vacation comingup for the plant and she would not be recalled until after that time, possibly notuntil July 15, "But I should be back to work by the 15th of July." 24Gabowerdid not dispute this evidence.Dykman related that on October 10 she received a registered letter, from Re-spondent, advising her to report for work at 7 a.m. on Monday, October 12. Shecalled Gabower the same day and advised him that if she could get a babysitter shewould be in on Monday. Dykman related that she did not specify any time as she"took for granted" that he knew from previous experience that she could notreport at 7 a.m. She told Gabower she would let him know. She called Gaboweragain, on Sunday, and told him she could not get a babysitter in time to report at7 a.m., but would report at 8 a.m.Dykman related that Gabower responded thatif she could not be there at 7 he would have to hire someone to take her place,as they were only working one shift 25I do not credit Gabower's assertion that the reason that Dykman was not recalledearlier than October 12 was that she was considered only a part-time worker, sinceshe sometimes came to work at 10 a.m., and sometimes at 8, and at various times.On the contrary it appears that Dykman put in a full 8 hours whenever she re-ported and was not a part-time worker.However, other part-time, casual, em-ployees had been recalled in July and August, as set forthsupra,section E.Gabower first denied, then acknowledged, having asserted in a pretrial swornstatement, given to a Board investigator on August 7, that "Wayne Vanderhoof,Catherine Greene, and LeRoy Fox will not be called back. Jean Dykman willnot be called back.We will probably call back some of the other people whowere laid off if business picks up."24 It appears that the vacation period commenced at the end of work on Friday, June 26,and terminated at the beginning of work on Monday, July 7.'l51do not credit Gabower's testimony which is at variance with that of Dykman.Gabower asserted that Dykman called on Saturday and advised that it was doubtful ifshe could get a babysitter and it was doubtful if she could come to work on Monday.Gabower asserted that, on the evening of October 11, Dykman called him and advisedthat she could not get a babysitter and therefore would have to forget about comingto work and that no mention was made of the fact that she could get a babysitter for8 o'clock but could not get one for 7 o'clock. VACUUMPLATERS, INC.597The assertion of Catherine Greene that when she reported on October 19, andthereafter, Jean Babcock, Kathleen Seidel, Jeanette Gabower, and Irene Kelleyreported to work each day at 8 a.m., while the other employees reported at 7a.m., stands undisputed. It is inferred that the same condition relative to these em-ployees existed on October 12, and Gabower's assertion that all employees re-ported at 7 a.m., is inaccurate.I so find.H. The recall of Greene and her allegedconstructivedischargeIt is alleged that Respondent reinstated Green on October 19, 1964, but assignedher to a more onerous job with less desirable working conditions than she hadpreviously enjoyed because of her activities on behalf of the Teamsters, or, alterna-tively, because unfair labor practice charges had been filed on her behalf, and thatas a result, Catherine Greene was constructively discharged on or about Novem-ber 30, 1964.I have found,supra,sectionD, that when Greene was initially employed byRespondent in February 1962 she worked half days in the hookup departmentduring 4 of the first 5 half days she worked.At that time Greene advised Gabowerthat if she had to work in the hookup department she would quit, explaining thatshe had a back injury as a child and the work was too heavy for her.As a resultGabower transferred her to the shipping department where she worked on aplasticmachine, her work being the wrapping of small parts in plastic bags. Shecontinued, with minor exceptions, running this machine until her layoff.Greene'sassertion that only two girls in the plant, Irene Kelley and Mary Straka, had moreseniority stands undisputed.Mary Straka, prior to June 16, it appears, workedin the paint department.Greene acknowledged that she received a letter requesting her to report forwork on October 12. For personal reasons with which we need not be concerned,she reported on October 19.When she reported she went to the shipping depart-ment and was advised by Vanetta that she was to work in the hookup department,as there was not enough work in the shipping department.Greene related thatshe was standing next to Helen Gohr.26When Gohr started to accompany Greeneto the hookup room, Vanetta recalled Gohr and told her he was not referring to her.Greene related that Jean Babcock was working on the plastic machine, on whichGreene had been previously employed, on October 19.Gabower acknowledged thatBabcock was initially hired on September 1, 1964, and corroborated Greene's state-ment that Babcock worked at the same job on which Greene had worked prior toher layoff.Thereafter, until the separation of Greene, Babcock continued operatingthe plastic machine in the shipping department and Greene continued working in thehookup department.Greene described her job in the hookup room as attaching parts to jigs, thenlifting the jig and attaching it to an overhead conveyer.Greene asserted that someof these jigs weighed 25 to 30 pounds loaded, and that she had to lift from 64to 80 jigs during the course of a day.27Greene related that the heaviest part thatshe wrapped on the plastic machine approximated one-half pound in weight.Greene related that she inquired of Superintendent Eltag, on October 20, asto how long she would have to work in the hookup room, complaining that thework was too heavy. Eltag responded that he did not know.28Greene recited other changed working conditions at the plant, including thoserelative to the receipt of personal telephone calls during worktime, inferentiallydirected primarily at her after her return on October 19.Greene asserted thatprior to her layoff, June 16, whenever she received a telephone call she was calledto the telephone.She related that about 10 days after she had returned to workon October 19 she received a note from Gabower telling her to call a telephonenumber during her break period. She received a similar message on November 6and again on November 8. On the latter date Greene was called .to the tele-phone during the break period.At that time her husband advised that he hadtried to reach her a half hour earlier and they had refused to call her to the tele-26I have found,supra,that Gohr was hired initially on May 18, laid off on May 29,and recalled August 13.Gohr was described by Respondent as a part-time worker.n Respondent's evidence is that the jigs weigh from 161/ to 40 pounds loaded. Respond-ent asserts that the girls were instructed to call one of the male employees to place thejig on the conveyer when it was too heavy. It appears there were three or four womenand two men employed inthe hookupdepartment.28 Eltag did not appear as a witness. 593DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone.23After the telephone conversation with her husband, Greene inquired ofGabower why she did not receive her telephone calls as formerly, asserting thatunless itwas important no one had called her at the plant.Gabower respondedthat they had changed Respondent's policy because they had had so many tele-phone calls during thesummer,thatRoberta Frank had a number of telephonecalls,and that the policy was changed to permit telephone calls during breakperiods only.Greene related that sameevening sheadvisedher niece,Betty JoGreene, to call the plant at 8 o'clock the following morning and ask for RobertaFrank, because Greene wanted to ascertain if she was the only one not receiving atelephone call during working hours or if it was, in fact, plant policy.Greeneasserted that the following morning Roberta Frank was working next to her in thehookup room and was called to the telephone about 7:50 during working hours.When Frank returned from the telephone call, according to Greene, she wasupset because whoever had called her had hungup 30Greene asserted that itwas Gabower or Alice Howe who customarily answered the telephone at Re-spondent's plant 31Greene related a conversation she had with Vice President HaroldSteiner inthe early morning hours of Sunday, November 15, at a dance at the NationalGuard Armory in Mauston, at which Gabower and others were present.Greenerelated that Steiner approached her and inquired if she would dance with him, orwhether "The Labor Relations Board would think we were conspiring."Duringan ensuingtwo dances and a period between dances an extended conversationfollowed.Greene asserted that she first advised Steiner that she did not wish totalk about the plant, the Union, or the Board. Steiner responded that he thoughtthey should talk about it, and inquired of Greene as to why she wanted to startall the trouble, asserting that he would never let the Union into his plant becauseas faras he was concerned the Teamsters were the lowest, filthiest union in thecountry and he would never let them in his doors. She inquired what he meantby "his doors," and he responded, "I run the plant."He advised her that he had$135,000 invested in the plant and would not let the Union come in, asserting "hewould close his doors first." Steiner then asked Greene why she did not forget"about all this" and asked her what she wanted. She advised that she wanted herold job back, because the work in the hookup department was too hard, and shewould like a raise.Greene asserted that Steiner responded that if she would stopthis thing he would give her a 10-cent-an-hour raise and her old job back.Greeneresponded that she could not stop it because she had not filed the unfair laborpractice charges.Steiner then advised her that he would never pay her $500backpay, that he would spend $2,500 or $25,000 fighting her if he had to.Hethen advised her that she knew that she was not laid off for unionactivities,that she wasnext in line to belaid off in the shipping department.Greeneresponded thatIreneKelley was the only one on the shipping department with moreseniority and that she did not believe that one girl should handle the shippingdepartment by herself.She then inquired why she was not recalled when theyhired a new girl to run the plastic machine, which she had been running. Steinerresponded that was probably the Company's fault, that he was sorry, butthe matterhad gotten out of hand and they did not want to hire her back. She then inquiredwhy she was not given her former job when she was recalled. Steiner respondedthat she was not recalled for any particular place in the plant and that they couldplace her any place they wanted to. She asked him why, if that was true, RobertaFrank and Velva Nelson were not laid off (inferentially if the plant did not havedepartmental seniority).Greene asserted that immediately following this conversation withSteiner sheasked her husband to join the conversation and to hear some of the things whichSteinerhad said. Greene related that Steiner then repeated his statement that hewould not let the Teamsters Union in the plant, and "that he wouldn't let a unionthat came in the back door, like they did, come in. If they wanted to form aunion, they should have come up and talked to themanagementfirst."Steinerthen asserted that he would not pay Greene backpay because he would have girlsquitting, and asserted that he had dictated a letter to the Board telling them20Greene related that her husband was driving a truck from Chicago to St. Paul and waspassing through town at that time.so Betty Jo Greene related that she had placed the telephone call as instructed, wasadvised to hold the line while Roberta Frank was called to the telephone,and had hung upwhen she heard her coming to the telephone.Si Gabower's testimony is silent as to these events. VACUUM PLATERS, INC.599that Respondent thought that Greene was a good worker and they were not going topay her $500 to quit, if she wanted to quit she would have to quit on her own.Steiner then repeated this statement that she could have her old job back and aiaise if she would drop the whole thing.Greene's husband then advised Steinerthat it was a matter of principle with Greene,towhich Steiner responded it wasa matter ofprinciple with him also.32Greene related that she had a conversation with Gabower on Monday, Novem-ber 30, about 6:45 a.m. She advised Gabower she did not feel ve1l and was notcoming to work.He advised her that she sounded as though she had a cold andshe told him that she did.Gabower then asked whether she would be at workthe following day and she advised him that she was quitting.Greene asserted thather reasons for quitting were that the job was too heavy,the problems she hadexperienced because of the refusal of Respondent to allow her to receive telephonecallswhile allowing other employees to receive telephone calls during worktime,and other conduct on the part of Gabower and Howe which,according to Greene'stestimony,she believed implied animus on their part toward her 331.Interference,restraint,and coercionThe complaint contains several allegations of conduct allegedly constituting in-dependent violations of Section 8(a)(1) of theAct by severalof Respondent'sSupervisorypersonnel or agents.The evidence relative to these events is con-,sideredseriatim."Steiner acknowledged that he attended the dance,which started on the evening ofNovember 14, but disputed Greene's recitation as to the exact time when theydanced together.Steiner'sversion of the conversation was that Greene assertedthat she was getting sick and tired of being the fall guy at Respondent'splant,that everyone accused her of being the one who tried to bring the Union into the plant.Upon his inquiry, she denied this accusationShe asserted that all the employees weredown on her and that when she was recalled she was placed in a different job. Steinerasserted Greene then said, "I know you have something to do with it,and we have alwaysbeen friends.Isn't there something you can do about it" Steiner responded that hewas a director,that he was certain if she had any grievances that Gabower would takecare of it.Steiner related that Greene implied that he was the owner of the plant andwas the one that hired and fired and ran the plant.Steiner asserted that be respondedthat if anyone had given her that impression it was wrong because he was only a direc-tor and vice president,that he was inactive and did not stick his nose into the policiesof the Company,that he had confidence in those who were running the plant,and that shewould have to take her complaint to them. Steiner denied making an offer of a wageincrease asserting he had nothing to do with policy relative to wages.Asked if anythingwas said about her transfer to her old job, Steiner related that he told Greene that hethought she had an easier job, that if she did not like it she should talk to Gabower,or if she wanted him to he would talk to Gabower to get her old job back.He deniedthat anything was said relative to the Board,after having stated,"I don't think thatanything was said in regard to that [the Board]. I don't think we discussed that."Having asserted that he told Greene that he thought she had an easier job,after herrecall, Steiner then varied his testimony and asserted that he told her that he did notknow she had not been put back at her old jobHaving denied that the Teamsters werementioned,Steiner acknowledged there was a discussion about a union.He related aconversation with 11Ir and Mrs.Greene,inwhich Mr Greene asked what objection hehad to a union in the plant.He asserted he responded that if the employees wanted aunion he would not object to it, but "I don't want a union to sneak in the back doorlike this one is trying to do."He then asserted that the identity of the Union was notmentioned.He also asserted that he did not know what union was involved I findthe latter assertion highly improbable in view of the fact that it was the Teamsters whohad filed the charge herein on July 7, 4 months before this event. In contrast Steinerexplained his expression"sneak in the back door"as meaning that the Union had accusedthe Company of unfair labor practices when the Company had no knowledge that therewas an effort to organize a union.On the basis of demeanor,the inherent improbabilities and conflicts in his own testi-mony, and the fact that he was convicted of an offense against the United States, as setforth in the record,itmay be concluded that Steiner is not a reliable witness.I do notcredit Steiner's testimony where it is in conflict with that of Greene.331 find of no consequence the fact that Greene, in late November,began a part-timeevening job selling Avon products. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Charles VanettaIt is alleged that Vanetta interrogated employees as to what the Union coulddo for them, threatened employees with plant closure, and interfered with em-ployees' activities by telling them they were getting everybody into trouble. It isalso alleged that in June Vanetta advised an employee that Gabower had knownabout the employees' union activities for 3 weeks.I have foundsupra,section C, that on June 8, Greene advised Vanetta of theunion meeting which was scheduled for her home that evening and invited him toattend.Greene asserted that during that conversation Vanetta advised her thathe thought the plant was too small for a union and "I was going to monkey arounduntilAl (Gabower) found out and he would close the plant because he said hewouldn't let a union in here."Greene asserted that Vanetta also said that theywould then all be out of a job and inquired as to what a union could do for themanyway, asserting that "all you do is pay dues."Vanetta then inquired as to whowas going to feed them if they lost their jobs.Greene asserted that she respondedthat she did not know what the Union could do but the way to find out was tohear both sides of the story. Greene asserted she had another similar conversationwith Vanetta, with a similar reaction from him, prior to June 16, when she waslaid off.Ihave foundsupra,sectionC, that Vanetta corroborated the testimony ofGreene relative to being invited to the union meeting.Vanetta first asserted thathe probably said it was too small a place for a union, but could not recall any-thing else.Having his memory refreshed, by a pretrial affidavit, Vanetta thenacknowledged that he had stated that the plant would close because they could notstand the demands of the Union at that time.Vanetta related that, about 3 days after his June 8 conversation with Greene,Gabower asked him if he had heard anything about a union trying to get into theplant.He advised Gabower that he had heard something to that effect but hadnot heard anymore about it.Vanetta acknowledged his conversation with Gabowerwas prior to the time that Greene asked him to sign an authorization card for theSteelworkers.I have foundsupra,section C, that Vanderhoof had a conversation with Vanettain the early part of June in which he inquired if Vanetta was going to join theUnion.Vanderhoof credibly related that at that time Vanetta advised him thatGabower would not let the Union come into the plant and would close the plantdown first.Vanderhoof related that he had a conversation with Vanetta on June 13,inHobles' Tavern, about 9 or 9.30 p.m., at which time Vanetta advised himthatGabower had known about the Union for 3 or 4 weeks. Vanetta advisedVanderhoof that they were just hurting themselves 342.Stoughtenger and VanettaIt is alleged that on June 9 Stoughtenger and Vanetta interrogated employeesconcerning their union activities and the union activities of other employees.I have foundsupra,section C, that Stoughtenger as well as Vanetta had beenapprised of the meeting to be held at the home of Greene on the evening of June 8.Fox credibly related that the following day Stoughtenger and Vanetta inquiredof him as to what had happened at the meeting the prior evening and asked himwho was present and how the matter "sounded" to him. Fox related he did notgive any names but advised them that it "sounded" pretty good.Neither Stought-enger nor Vanetta disputed this recitation of Fox.3.Alfred GabowerIt is alleged that during the first 3 weeks of June Gabower interrogated em-ployees and threatened the closing of the plant if the employees selected the Unionas their bargaining representative.It is also alleged that Gabower engaged insurveillance of a meeting the employees had with union representatives on June 22.Howard Wohlrab, employed by Respondent as a truckdriver, credibly relatedthat he had a conversation with Greene, in which Greene advised him that aSteelworkers representativewas coming to her house that evening. Thus thisconversation is established as having occurred on June S.He asserted that aboutaweek after that conversation he had a conversation with Gabower, in the84While Vanetta appeared as a witness he did not dispute these assertions of Vander-hoof.Ifind of no importance Vanderhoof'sadmissionthatVanettasigned an au-thorization card for the Teamsters, the date ofwhich is obscure. VACUUM PLATERS, INC.601presence of Alice Howe and Wohlrab's wife.At the latter time Gabower in-quired if Wohlrab at any time had been contacted by anyone in regardto joininga union.He responded that he would rather not say and did not wish to implicateanyone by mentioning any names.Gabower then advised Wohlrab that it didnot make too much difference because "they knew anyhow."Gabower acknowledged having a conversation with Wohlrab about 10 a.m. onJune 16.Gabower asserted the event occurred shortly after he had received theletter from the Teamsters.Gabower acknowledged asking Wohlrab if he hadheard anything of a union,and Wohlrab's response that he did not want to getinvolved in it.CharlesMyers was employed in the plating department at Respondent's plant,but quit on October 1, 1964.Myers credibly related that he had a conversationwith Gabower, upon Gabower's return from a trip to Chicago, on June 12, 1964,in the evening.Myers related that at that time Gabower asked him if he hadheard anything about the Union and he responded in the affirmative.Nothingelse was said at that time.Myers related that 3 or 4 days later he had a furtherconversation,also in the evening,with Gabower,atwhich time something wassaid, by Gabower, about the Union coming in and they probably would have toclose the shop down.Myers asserted that he had a third conversation withGabower, about a week after the June 16 layoff, at which time Gabower askedMyers who had come to his house, inferentially relative to the Union, becauseGabower had heard of employees going around places and asked who it was.Myers advised him that it was LeRoy Fox, Catherine Greene, and Wayne Vander-hoof.At that time, Gabower advised Myers "something about [them] beinginstigators and he said, `I don't know if I will call them back or not."'Gabower asserted that he made a trip to Chicago on Thursday, June 11, andreturned to Mauston about 8 p.m. on Friday, June 12.He asserted he did not goto Respondent's plant and did not see Myers on that date.Greene and Dykman,called as rebuttal witnesses, related they passed the plant around 8 p in. on June 12and saw the cars of Al Gabower and Charles Myers parked near the plant. Ido not credit Gabower'sdenial.Gabower did not deny the other events relatedby Myers.I have foundsupra,section E, that on June 18 the Teamsters advised Respond-ent's employees of the meeting to be held on Monday, June 22, at 8 p.m., atNational Truckdrivers Building in Mauston.A copy of this notice was sent toVanetta and Stoughtenger.Gabower acknewledged that he knew of this meeting,that one of the employees had shown him "a handbill of some kind."Greeneasserted that she arrived at the building about 7:45 p.m., that she, Vanderhoof,LeRoy Fox, Rosalie Fox, and two Teamsters representatives were standing in frontof the building when they saw Gabower drive by, accompanied by his wife, in ared Ford, traveling west, and a few minutes later saw him drive by again travelingin the opposite direction.A little later,while the group was still outside shesaw Gabower again traveling west, passing the building,and in a few momentsagain pass in the opposite direction.Greene asserted she saw Gabower makeeither three or four round trips, some after the group had entered the building.Vanderhoof and Fox corroborated the testimony of Greene, except they approxi-mated the total number of times that Gabower passed by as four, two round trips.Gabower offered no explanation of his conduct on this occasion.However,JeanetteGabower, his wife, asserted that she accompanied her husband fromtheir home in the southwest section of the city to the home of her parents whichis on East State Street,the main street, and the same street on which the buildingin question was located.She related that her parents were not home and thaton the return trip she saw Greene's car parked in a parking lot and Vanderhoofwas leaning against the front fender.She asserted she waved at him as theypassed by and mentioned seeing these two to her husband.She asserted theywent to an ice cream parlor, had a sundae, and drove back to her parents' home.Finding her parents still not at home they returned to their home.I do notcredit Jeanette Gabower.4.Harold SteinerIt is alleged that on or about November 14 Steiner threatened employees witha plant closure if the Union got in, and interfered with the rights of employees bypromising benefits if the charge herein would be withdrawn.I have foundsupra,sectionH, that during a dance on the early morning ofNovember 15, Greene had an extended conversation with Steiner, during whichSteiner advised Greene that he would never let the Teamsters enter the plant andwould close the doors first.I have also found that Steiner advised Greene that if 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe would "stop" the unfair labor practice proceeding he would give her a 10-cent-an-hour raise and her old job back. I have set forthsuprawhy Steiner'sdenials are not credited.J.Respondent's defenses1.Re: June 16 layoffsGabower asserted the first time he heard of the Steelworker Union's interestin the employees was during the hearing herein. I have foundsupra,section C,that Greene invited both Vanetta and Stoughtenger, supervisory personnel of Re-spondent, to the June 8 meeting of the Steelworkers. I have also foundsupra,section I, that Vanetta admitted he advised Gabower of the union activity of theemployees about June 11.Thus, as a minimum it must be concluded that Gab-ower's memory of his knowledge of the activity of the employees relative to theSteelworkers organizing effort is faulty, inaccurate, and unreliable.I do notcreditGabower's denial of knowledge, either of the activity, or, inferentially,of the participants.Respondent asserted that economic considerations motivated these layoffs. Ini-tiallyGabower asserted that: The dollar volume of sales in March 1964 was greaterthan in March 1963, $14,292.09 and $13,338.70, respectively, but the profit inMarch 1964 was less than the profit in March 1963, $1,172.14 and $1,312.87,respectively; in April 1964 the dollar volume of sales was larger than in April 1963,$15,60135 and $15,268.30, respectively, and the profit in April 1964 was largerthan the profit in April 1963, $2,626.91 compared to $2,337.50, respectively; thedollar volume of sales in May 1964 was greater than in May 1963, $16,044.63 and$15,097.78, respectively, however, in May 1964 there was a loss of $677.57, com-pared to a profit in May 1963 of $1,012.43; and the dollar volume of sales forthe month of June were represented as $8,784.50 in 1964 compared to $10,720.30in June 1963.Gabower asserted there was a loss of $5,115.91 in June 1964 com-pared to a loss of $2,094.82 in June 1963.On cross-examination,Gaboweracknowledged that Respondent was in the custom of losing money and that asa matter of fact it lost more money in the period from January 1 to June 1, 1963,than it did in the same period in 1964.Gabower acknowledged that in thefiscal year ending June 30, 1963, Respondent lost $7,036.49, while in the sameperiod ending June 30, 1964, there was a profit of $13,379.Gabower acknowl-edged that the net sales figures presented in Respondent's exhibits at the hearingwere lower than the net sales figures supplied to the Board previously.Gabowercould not explain these differences of approximately $300 in March 1964, $1,000in April 1964, and $500 in May 1964, asserting that he was not a bookkeeper.While this evidence establishes that Respondent did, in fact, suffer an operatingloss in June 1964, it also establishes that Respondent made a profit in the fiscalyear ending June 30, 1964, compared to a loss in the prior fiscal year.There isno evidence of a layoff in the prior fiscal year.Respondent made no effort to relate its profit or loss to any increase or decreaseinwork force as a matter of practice.The assertion of Greene that she had notbeen laid off previously is undisputed.Respondent made no effort to explain whyless senior employees than Greene were retained and transferred to work in theshipping department.Greene was second in seniority in that department, andthird in the plan, of the female employees.Greene, in effect, asserted that Re-spondent followed a practice of departmental seniority.She related that at timesthe hookup department would close down, if they were short of work, and theshipping department employees would continue working, and vice versa.Thisevidence is undisputed.In essence Respondent's assertion of an economic defense is predicated upon aself-serving declaration of Gabower of his estimate of anticipated workload, re-sulting from a trip he made to Chicago on June I1 and 12. At variance therewithisGabower's admission that Respondent's truck regularly left the plant eachSunday and returned each Tuesday, and did so on Sunday, June 14, returning onTuesday, June 16, and he did not know, with accuracy, what the workload wouldbe until the truck returned.Albeit, his trip allegedly caused him to believe therewould be less work. It appears undisputed that June and July were consistentlyslow periods in terms of workload.While Gabower asserted the determinationto substantially shut down the plant on Monday, June 15, was the result of aconference he had with Larson on Saturday, June 13, I have found the employeeswere advised not to report on Monday, and this advice was given to the employeeson Friday. VACUUM PLATERS, INC.603Accordingly, for the reasons stated, I find the asserted economic defense with-out merit, and that Gabower was not a credible witness.2.Re: Recall of DykmanRespondent sought to establish, initially, that in July it had established onlyone shift for employees, commencing at 7 a.m., and Dykman accordingly wasrecalled in October for that shift.While Dykman was advised that there wouldbe only one shift starting at 7 a.m., it is patent from the record that GenevieveBabcock, a new employee hired September 1, Kathleen Seidel and Jeanette Gab-ower,, both of whom were recalled in July, andIreneKelley, whowas never laidoff, regularly reported to work at 8 a.m.Respondent then sought to establish that Dykman failed to reportbecause shecould not get a babysitter, and did not mention that she could report at 8 a.m.,but could not report at 7 o'clock. I have found these assertions of Gabowerincredible.Gabower asserted Dykman was not recalled earlier than October 12 becauseshe was a part-time employee.Unexplained is the fact that others recalled, com-mencing July 21, were also part-time employees, according to Gabower.Ihave found these assertions of Gabower not credible 35 I findno merit inthese contentions.3.Re: Failure to recall GreeneGabower asserted the reason he did not recall Greene, prior to October 12,was that she wanted to work part time.He explained that earlier, in June, Greenehad indicated that she only wished to work 4 days a week.Gabower acknowl-edged that at that time he had advised Greene that he needed her full time as hehad already laid off all of the part-time help.There is no evidence that Greenedid not continue to work full time until her layoff.Standing in sharp contrast to Gabower's inference that he recalled only full-time employees is the admitted recall of those previously described, by him, aspart-timeor casual employees.These individualswere recalled as follows:Jeanette Gabower, July 21; Kathleen Seidel, July 24; Leo Steiner, July 29; MichaelDeLapp, August 1; and Helen Gohr, August 13.Gohr was a shipping departmentemployee.It is undisputed that Genevieve Babcock, a new employee, hired September 1,1964, was employed on the plastic machine, the job which Greene regularly per-formed prior to her layoff.In contrast, I have foundsupra,sectionH, that Gabower advised Myers, inJune, that Greene, Vanderhoof, and Fox were "instigators," and Gabower wasuncertain about their recall. It appears that in the period betweenhis statementtoMeyers and August 7, when he gave a pretrialstatement,Gabower determinednot to recall Greene, Dykman, Vanderhoof, and Fox,as setforthsupra,sectionG. I find no merit in this defense.4.Re: Separation of GreeneRespondent sought to establish, through Jeanette Gabower and Walter Schultz,that the work in the hookup room was not heavy work or difficult work.Mrs.Gabower is a woman of slight build, weighing 97 pounds. She asserted that whenitwas necessary to lift a heavy jig to the conveyer, she would call on WalterSchultz or an employee named Butch. She acknowledged she had no back trouble.I find no merit in Respondent's contention that the work was not heavy.It is undisputed that in February 1962, during the first days of her employment,Greene advised Gabower that she could not take the lifting in the hookup depart-ment, because of a back injury she had suffered in childhood, and would quit ifshe had to continue working in that department. She was transferredto runningthe plastic machine in the shipping department, by Gabower, for this reason.Respondent made no effort to explain why Greene was replaced on her old jobby a new employee, and transferred to work of a nature that she had previouslyindicated was beyond her capabilities.While Respondent sought to establish that Greene's acceptance of other employ-ment motivated her separation, the credible evidence herein is to the contrary.11Gabower,unimpressive in demeanor,was evasive and self-contradictory 604DECISIONSOF NATIONALLABOR RELATIONS BOARDK. Concluding findingsI have foundsupra,section I, that on Monday, June 8, when Greene advisedVanetta of the meeting, with Steelworkers representatives, scheduled for her homethat evening, and invited him to attend, that Vanetta advised her that if Gabowerfound out about her activity he would close the plant.At the same time Vanettaadvised Greene they would all be out of a job and inquired as to what the Unioncould do for them, asserting that all she would do would be to pay dues.Vanettaat the same time inquired as to who would feel the employees if they lost theirjobs.I have also found that Vanetta had a similar conversation, voicing the samethreat, with Vanderhoof. I have also found that on June 13 Vanetta advised Van-derhoof that Gabower had known about the union activity of the employees for3 or 4 weeks, and advised Vanderhoof that the employees were just hunting them-selves.I have found that on June 9 Stoughtenger and Vanetta interrogated Fox,inquiring of him as to what had happened as the meeting at Greene's home theprior evening, inquiring as to who was present, and how the matter "sounded"to him.I have found that Gabower interrogated Charles Myers on June 12 and HowardWohlrab on June 16, as to whether they had heard anything relative to the unionactivities of the employees.When Wohlrab declined to comment, Gabower ad-vised him it did not make too much difference because "they knew anyhow." Ihave also found that 3 or 4 days after June 12 Gabower advised Myers that theywould probably have to close the shop down, in a conversation relative to theorganizing activity.I have also found that, about a week after the June 16 layoff,Gabower interrogated Myers as to the identity of the employees who had cometo his house relative to the Union, and was advised by Myers that it was Fox,Greene, and Vanderhoof.At that time Gabower advised Myers that the threenamed were "instigators" and that Gabower did not know if he would recall themor not.I have found that, on the early morning of November 15, Harold Steiner advisedGreene that he would close the plant before he would let the Teamsters representthe employees.At the same time Steiner advised Greene that he would give hera 10-cent-an-hour raise and her old job back if she would withdraw the chargesherein.In theBlue Flashcase 36 the Board stated that interrogation is notper seunlawful, but must be viewed in the context in which the interrogation occurred.The Board stated its view of the test as being "whether, under all the circum-stances, the interrogation reasonably tends to restrain or interfere with the em-ployees in the exercise of rights guaranteed by the Act." In that case the Boardfound that respondent communicated, to the employees interrogated, a legitimatereason for the inquiry, coupled with an assurance that no reprisal would take place.The questioning was in a background free of employer hostility to union organization.On the other hand, there are numerous Board and court decisions where thefacts are parallel to those found herein, where there is no asserted legitimatereason for the inquiry, where, as here, inquiries have been coupled with threats,and where such conduct has been held to constitute interference, restraint, andcoercion, and thus violative of Section 8(a)(1) of the Act.37 Similarly a threatof plant closure, such as engaged in by Gabower, Vanetta, and Steiner, or apromise of a benefit, such as made by Steiner, to discourage activity protected bySection 7, constitutes interference, restraint, and coercion, and is violative ofSection 8(a)(1) of the Act. I find accordingly.Ihave foundsupra,section I, that Gabower had advance knowledge of themeeting the employees were having with the representatives of the Teamsters onJune 22 at 8 p.m. It is undisputed that at approximately the time of the meetingGabower, accompanied by his wife, passed the place of the meeting at least fourtimes, without explanation on his part. I have found the explanation of JeanetteGabower, wife of Respondent's president, implausible.Selection of the precisetime of the meeting of the employees to twice visit parents who were not at homedoes not impress me as a coincidence.The unexplained presence of an employer's supervisors, parked in an auto-mobile near a hotel entrance where a union meeting was being conducted, hasbeen held to create an impression of surveillance, and to be violative of Section8 (a) (1) of the Act.Beiser Aviation Corporation,135 NLRB 399.asBlue Flash Empress, Inc.,109 NLRB 591.sz See, e g.,Waukesha Lime and Stone Co., Incorporated,145 NLRB 973, enfd. 343 F 2d504 (C.A. 7) (April 5,1965). VACUUMPLATERS, INC.605In view of the admitted knowledge of Gabower of the time and place of themeeting andhis appearance on four separateoccasionswithin a period, whichthe recordindicatesas approximately one-half hour, I am compelled to find, asalleged, that he was engaging in surveillance.There can be no question that suchopen surveillance of a union meeting would have the natural effect or tendencyof interfering with, restraining, and coercing employees, and therefore the in-tentionor motivation of Respondentin engagingin such conduct would be im-material in view of such effect.38 It is patent that such conduct is violative ofSection 8(a)(1) of the Act. I so find.Next considered is the abruptness and timing of the June 16 layoffs and theunconvincing character of the reasons adduced, by Respondent, in support thereof,The Supreme Court inUniversal Camera Corporation v. N.L.R.B.,340 U.S.477, defined the "evidence" required by Section 10(e) of the Act as: "Suchrelevant evidence as a reasonable mind might accept as adequateto support aconclusion.Accordingly, itmust do more than create a suspicion of the factto be established . . . it must be enough to justify, if the trial were to a jury, arefusal to direct a verdict when the conclusion sought to be drawnfrom it is oneof fact for jury."The Board has found a discharge discriminatorily motivated by reason of theunconvincing character of the reasons adduced to support the discharge, includingthe timing of the discharge.Pacemaker Corporation,120 NLRB 987, 991. SeealsoUnited Fireworks Mfg. Co., Inc.,118 NLRB883, 888.In numerous cases the Board has held that direct knowledge of an employee'sunion activities is nota sine qua nonfor finding that an employee has been dis-charged because of such activities, but may be inferred from the record as awhole.The small number of employees, the abruptness and timing of the dis-charge, and layoffs are among the factors considered.Wiese Plow Welding Co.,Inc.,123NLRB 616.In theNaborscase39the court said:It is well settled that membership in a uniondoes not immunize an em-ployee against discharge.An employer may discharge an employee, withor without case, notwithstanding union membership, so long as his actiondoes not tend to impede or coerce the employees in their right of self-organiza-tion and collective bargaining created by Sec. 7 of the Act. . . But em-ployees may not be discharged because of, or to discourage,unionmember-ship or activity. .While union membership in itself is no bar to the discharge of an employee,itsometimes discloses the real motive actuating an antiunion employer indischarging such employees, notwithstanding other asserted reasons.The timing of the layoffs, herein, is important.Exactly 7 days afterthe initialorganizationmeeting with the Steelworkers, on June 8, of which Vanetta andStoughtenger were apprised, Fox and Vanderhoof were laid off.Gabower, unableto reach Greene on June 15, advised her of her layoff before work the followingmorning.Vanetta admitted advising Gabower of the union activities in theintervening period.There is ample evidence that Vanetta knew the identity ofthese three as the union advocates, as I have foundsupra.Previously, it may beinferred, the plant personnel had been reduced from a total employment of 30 toa total of 21.Gabower described those previously laid off as part-time or casual.The three discriminatees were full-time employees. It is undisputed that Maustonhas a population of approximately 3,500.The inaccuracy of Gabower's memory, and the precipitate nature of the layoffof June 16, are demonstrated by Gabower's recitation of the events surroundingGreene's request that she be allowed to work 4 days a week, with Tuesdays off.Gabower first asserted the request was "approximately a month" before Greenewas laid off.Then he related, "I did not tell her I wouldn't. I told her I wouldprefer because as long as she was working, I needed-I couldn't have. I laidall the part-time help off already." I have foundsupra,section D, from undisputedevidence, that the layoff of the remaining part-time help occurred on Friday,June 5, excepting Gregory DeLapp, William Lowe, and Arthur Taylor.Thusthe conversation between Gabower and Greene must have been during the fol-'The RadioOfficers'UnionofCommercial TelegraphersUnion, AFL (A. H. BullSteamship Company) v N.L R.B.,347 U S. 17. See alsoNational Shirt Shops of Dela-ware,Inc., et al.,123 NLRB 1213;Ja,mei, Inc.,129 NLRB 1191.saN.L.R.B. v. W. C. Nabors, d/b/a W. C. Nabors Company,196 F. 2d 272, 275 (C.A. 5),enfg. 89 NLRB 538. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowing week, Monday, June 8, to Wednesday, June 10, as Gabower asserts hewas in Chicago on June 11 and 12. Vanderhoof and Fox were advised of thelayoff on Monday, June 15, while the plant was substantially shut down, andGreene early on the morning of June 15. Thus, the decision to lay off the threeleading advocates, and no one else, was within 1 week of Gabower's advice toGreene that she could not have Tuesdays off because he needed her full time.The motivation for these layoffs is revealed, glaringly, by Gabower's conversa-tion with Myers within a week of the layoffs. I have foundsupra,section I, thatGabower described Greene, Vanderhoof, and Fox as "instigators," and thatGabower advised Myers that he did not know if he would call them back or not.I have foundsupra,sectionG, that Gabower advised a Board investigator, onAugust 7, that the three named and Dykman would not be called back.Re-spondent has advanced no reason, in terms of work capabilities or inadequacies, asjustification forGabower's determination not to recall these discriminatees.Ihave foundsupra,sectionD, that after the layoff of Greene, as credibly relatedby Myers, Respondent continued to use two female employees, as a minimum, inthe shipping department.One of these employees, Velva Nelson, has less senioritythan Greene and Respondent has not advanced any explanation of the selectionof a senior employee for layoff and her substitution by a less senior employee froma different department.Accordingly, I find the reasons asserted by Respondent as the underlying causeof the layoff are pretextuous, that the layoff of Greene, Fox, and Vanderhoof wasdiscriminatory motivated, and thus violative of Section 8(a)(3) and (1) of the Act.Next considered is the failure of Respondent to recall Greene, Dykman, Fox,and Vanderhoof prior to October 12.I have found, from undisputed evidence, that on July 9 the Teamsters filed acharge herein alleging that Respondent had discharged the four-named employeesfor discriminatory reasons.I have also foundsupra,section E, that between thedates of July 21 and August 13, Respondent recalled six employees previously laidoff, all described by Gabower as part-time employees. In addition, between thedates of July 30 and September 23, Respondent hired 10 new employees andtchired a former employee who had quit the year before.One of these newemployees, Jean Babcock, it is inferred, was immediately placed on the jobformerly performed by Greene.Gabower's assertion that he did not recall Dykman because she was a part-timeemployee is transparent and implausible.While the record establishes thatDykman did not always report at 8 a.m., it is undisputed that she put in a 7- or8-hour day, even when she reported at a later hour.Respondent presented noevidence relative to absenteeism of Dykman, when needed, or comparison withthe recalled part-time employees.Respondent's assertion that it did not recallGreene because, in June, she requested Tuesdays off is likewise transparent andimplausible.The request was denied and was not pursued by Greene.It is undisputed that Fox and Vanderhoof were recalled on October 12.Foxdid not report; Vanderhoof did report.40Gabower's pretrial statement of August 7 establishes that Respondent did notintend, at that time, to recall these four employees.Respondent advanced noreason for this decision.Absent any explanation by Respondent of the reason for its failure to recallthese employees at an earlier date, when it was recalling part-time employees andhiring new employees, I find, that on the evidence in the record as a whole, thatsuch failure to recall was discriminatorily motivated, by reason of the knownorganizing activities of these employees, or, alternatively by reason of the unfairlabor practice charges filed on their behalf, and was violative of Section8(a)(4)(3), and (1) of the Act.Next considered is the question of whether the recall of Dykman on October 12was a bona fide offer of reinstatement. I have foundsupra,SectionG, thatDykman was advised by Gabower to report at 7 a.m., that unless she couldreport at that time he would have to get some one to replace her. I have alsofound that Dykman advised Gabower that she could not get a babysitter intime to report at 7 a.m., but would report at 8 a.m., her normal reporting time.40While the allegation relative to the failure of Respondent to recall Fox and Vander-hoof, on or after July 30, was eliminated, by amendmentof the complaint,during thehearing, the matter was fully litigated. VACUUM PLATERS, INC.607Gabower's assertion that Respondent was undertaking to establish a single shiftcommencing at 7 a.m. is demonstrably untrue and contrary to the facts.Re-spondent did not dispute the testimony of Greene that Babcock, a new employee,Seidel, Jeanette Gabower, and 'Irene Kelley reported to work each day at 8 a.m.Accordingly, I find Respondent's offer of reinstatement to Dykman was coupledwith conditions which Respondent had reason to believe, from past knowledge,Dykman could not meet and were at variance with prior conditions.Accordingly,I find it was not a bona fide offer of reinstatement.The Board has held that an offer of reinstatement must be made in good faith.The Red Rock Company and the Red Rock Cola Company,84 NLRB 521, 529.The Board has also held that where a reinstatement was not made in good faith,with the intention of fulfilling respondent's obligations under the Act, it did notconstitute reinstatementwithin themeaning of the Act.SeligManufacturingCompany, Inc.,79 NLRB 1144, 1145.There remains for resolution the question of whether the separation of Greene,on November 30, 1964, constituted a constructive discharge.Ihave foundsupra,sectionD, that when Greene was initially employed inFebruary 1962, she was assigned to the hookup department, and during the firstweek of her employment she advised Gabower that she had a back injury as achild and advised him the work was too heavy. She was thereupon transferred tothe shipping department and ran the plastic wrapping machine thereafter, sub-stantially exclusively, until her layoff in June 1964.Ihave foundsupra,sectionH, that when she was recalled, and reported onOctober 19, a new employee, Babcock, was operating the plastic wrapping machine,which Greene formerly operated.Vanetta advised her that she was to work inthe hookup department as there was not enough work in the shipping department.Her assignment in the hookup department was precisely the same as that to whichshe had objected during her initial employment, on the ground that the workwas too heavy. She inquired of Superintendent Eltag, on October 20 as to howlong she would have to work in the hookup department, complaining to him thatthe work was too heavy, and being advised that he did not know. In addition,Greene related changed working conditions which reflected discriminatory treatmenton the part of Respondent toward her, in the matter of receiving telephone callsduring worktime.Respondent offered no explanation of the reason for the transfer of Greene to aposition where she had previously complained the work was too heavy for her,nor was there any explanation of the discrimination against Greene in the matterof telephone calls.I have also foundsupra,section I, that Steiner, on Novem-ber 15, advised Greene that she would be restored to her old job and given a pay raiseif she would drop the charges herein. I have found credible Greene's assertionthat her reason for quitting was that the new assignment constituted work whichwas too heavy for her and the discriminatory conduct toward her on' the part ofGabower.Numerous Board -and court cases have held that the failure to reinstate an em-ployee to the same or an equivalent position to that from which he was dis-criminatorily laid off cannot be considered an, offer of reinstatement to her former orsubstantially equivalent employment.41The offer of Steiner to restore her to herformer job, with a pay increase, on condition that she abandon her activity clearlyreveals what General Counsel has aptly described as "Respondent's overall hostilitytoward Greene, clearly reveal[ingl a deliberate campaign of harassment designedultimately to force ' Greene to resign."The Board has held: Not only does the Board have the authority to protect em-ployees who participate in the Board's processes, but it has been held that theBoard has an affirmative duty to exercise that authority to its outermost limitsto protect such employees.Local 138. International Union of Operating Engineers,AFL-CIO (Charles S. Skura),148 NLRB 679.Accordingly, I find that Greene's separation constituted a constructive discharge,was discriminatorily motivated, and was violative of Section 8(a)(4),(3), and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth'in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have a41 See, e.g,Kolpin Bros.Co., Inc.,149 NLRB 1378. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engagedin certainunfair laborpractices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ithas been found that Respondent discriminatorily laid off Catherine Greene,Wayne Vanderhoof, and LeRoy Fox, effective June 16, 1964, and discriminatorilyfailed and refused to recall them, and Jean Dykman,on andafter July 30, 1964.It has also been found that the reinstatement of Catherine Greene on October 19,1964, and the offer of reinstatement to Jean Dykman on October 10, did not con-form to the requirements of the Act.Accordingly, I recommend that Respondentoffer to Jean Dykman and Catherine Greene immediate and full reinstatement to theformer or substantially equivalent position of each, without prejudice to seniorityor any other rights and privileges enjoyed at the time of their layoff, or failure andrefusal to reinstate, dismissing, if necessary, any plant employees hired on or sinceJuly 30, 1964, having less seniority than that enjoyed by the discriminatees hereinnamed. It is further recommended that Respondent make whole Wayne Vander-hoof and LeRoy Fox for the period of June 16 to October 12, 1964, Jean Dykmanfrom July 30, 1964, to the date of her reinstatement, and Catherine Greene fromJune 16, 1964, to the date of her subsequent reinstatement, for any loss of paysuffered by each by reason of the discrimination against each. Said loss of payshall be based upon earnings which each would normally have earned from thedate of said layoff, or failure or refusal of reinstatement, less the respective netearnings of each during said period. Said backpay shall be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90NLRB 289. Interest on backpay shall be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.It is also recommended that the Respondent be ordered to make available to theBoard, upon request, payroll and other records to facilitate checking of the amountof earnings due.In view of the nature of the unfair labor practices committed, the commission ofsimilar or other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to their employees by Section 7 ofthe Act.Upon the foregoing findings of fact, and upon theentire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Local Union No. 199, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and United Steelworkers of America,AFL-CIO, are each a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating with respect to the hire and tenure of employment, andterms and conditions of employment, of Catherine Greene, Wayne Vanderhoof,LeRoy Fox, and Jean Dykman, thereby discouraging the free exercise of the rightsguaranteed by Section 7 of the Act, and discouraging membership in the activitiesfor the above-named labor organizations, and because unfair labor practice chargesunder the Act had been filed on their behalf, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (4), (3), and(1) of the Act.4.By engaging in the conduct set forth in the section entitled"Interference, re-straint, and coercion,"to the extent therein found, the Respondent has engaged inand, is engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act. VACUUM PLATERS, INC.609RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record of the case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that the Respondent, VacuumPlaters, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of, Local Union No. 199,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other organization of its employees, or the filing of unfair laborpractice charges under the Act on their behalf, by discharging, suspending, layingoff, demoting, transferring, or failing or refusing to reemploy or recall employeeson layoff, or in any other manner discriminating against them in regard to theirhire and tenure or employment or condition of employment.(b)Threatening economic retaliation if any employee engages in organizationalactivities.(c) Interrogating any of its employees concerning their organizational activitiesin a manner violative of the provisions of Section 8(a)(1) of the Act.(d)Engaging in surveillance of union meetings, or creating an impression ofsurveillance.(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right of self-organization, to form labor organizations, tojoin or assist the above-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which it is found will effectuate the policiesof the Act-(a)Offer to Jean Dykman and Catherine Greene immediate and full reinstate-ment to the former or substantially equivalent position of each, without prejudiceto the seniority or other rights and privileges previously enjoyed by each, andmake each whole for any loss of pay each may have suffered by reason of Re-spondent's discrimination against each in accordance with the recommendationsset forth in the section entitled "The Remedy."(b)Make Wayne Vanderhoof and LeRoy Fox whole for any loss of pay eachmay have suffered by reason of Respondent's discrimination against each in accord-ance with the recommendations set forth in the section entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due and the rights of employment under the terms of therecommendations herein.(d) Post at its plant in Mauston, Wisconsin, copies of the attached notice marked"Appendix." 42Copies of said notice, to be furnished by the Regional Director forRegion 30, shall, after being signed by Respondent's representative, be posted bythe Respondent and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including each of Respondent's bulletin boards.Reasonable stepsshall be taken by the Respondent to insure that such notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 30, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision, what steps the Respondenthas taken to comply with the foregoing Recommended Orders.It is further recommended that unless, within 20 days from the date of the receiptof this Trial Examiner's Decision, the Respondent shall notify the said Regional41 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".206-446-66-vol. 154-40 ,610DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector, in writing, that it will comply with the foregoing Recommended Order,43the National Labor Relations Board issue an order requiring Respondent to take theaforesaid action.43 In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from,the date of this Order, what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalf of, LocalUnion No. 199, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor organization of ouremployees, or the filing of unfair labor practice charges under the Act, bydischarging, suspending, laying off, demoting, transferring, or failing or refusingto recall, employees, or in any other manner discriminating against them in re-gard to their hire and tenure of employment or condition of employment.WE WILL NOT threaten economic retaliation if any employeeengages inorganizational activities.WE WILL NOT interrogate any of our employees concerning their organiza-tional activities in a manner violative of Section 8(a) (1) of the Act.WE WILL NOTengage insurveillance of union meetings, or create an im-pression of such surveillance.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization, to join or assistthe aforementioned or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer to Jean Dykman and Catherine Greene immediate and fullreinstatement to the former or substantially equivalent position of each, withoutprejudice to their seniority or other rights and privileges, and make themwhole for any loss of salary or pay suffered as a result of the discriminationagainst them.WE WILL make whole Wayne Vanderhoof and LeRoy Fox for any loss ofpay each may have suffered by reason of the discrimination against them.All of our employees are free to become or remain, or to refrain from becoming,or remaining, members of a labor organization of their ownchoosing.VACUUM PLATERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify any of the above-named employees presentlyserving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act and Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board'sRegionalOffice, Suite230, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin, Tele-phone No. 272-8600, Extension 3860.